                                                                                                  Case 1:20-cv-09119-MKV Document 41 Filed 03/16/21 Page 1 of 4




                                                                                                                                              ERIC PEREZ
                                                                                                                                                                    th Ave Unit #
                                                                                                                                                      New York, NY
                                                                                                                                                           -    -

                                                                                                                                             experttrainers@icloud.com



                                                                                     March                   ,

                                                                                     SAS Sequiem Asset Solutions



                                                                                     RE:               -cv-      response to request for dismissal                                  (c)



                                                                                     Honorable Mary Kay Vyskocil:

                                                                                                       Eric Andrew Perez appearing Pro Se in the above entitled case is a service
                                                                                     connected formerly homeless Marine Corps veteran diagnosed with TBI & PTSD due
                                                                                     to service connected incidents over                                            years ago. Plainti Perez has no legal training
                                                                                     and limited knowledge of the law and legal procedures, ands has been denied request
                                                                                     for council in this case. FTC (Federal Trade Commission) was named as defendant in
                                                                                     this case due to the deliberate and engineered credit manipulation which contributes
                                                                                     to Perez’s socio economic oppression, identi cation theft synthetic & other, collusion
                                                                                     with NYS State Department of Corrections, NYPD, and Department of Customs ICE,
                                                                                     and their deliberate indi erence to the institutional quasi governmental rackets being
                                                                                     perpetrated against plainti Perez for the bene t of a number of o cials operating
                                                                                     within the East Coast & internationally running this scheme.

                                                                                                       Plainti Perez has been under the total illicit and illegal control of these quasi
                                                                                     governmental racketeers for well over                                            years. These o cials are in charge of his
                                                                                     environment, living conditions, his neighbors, social media, bank accounts, nancial
                                                                                     instruments, credit le, and even the oppression of his social interactions. These
                                                                                     individuals have displaced veteran Perez in three zip codes by targeting him using a
                                                                                     combination of illegal; surveillance, interstate stalking, identity theft, unwarranted
                                                                                     invasion of privacy, assigning identities & lives, and the perpetration of a campaign to
                                                                                     act as Perez’s mortal enemy & adversary using the national security apparatus run
                                                                                     from Fort Mead and the NSA. This includes using foreign services and spies whom are
4
9
    2
    1
        7
            1
                8
                2
                4
                    0
                    6
                        3
                            1
                                5
                                    9
                                        4
                                        2
                                            9
                                                0
                                                1
                                                    1
                                                        8
                                                            1
                                                            2
                                                                9
                                                                ff
                                                                     1
                                                                     1
                                                                         1
                                                                             3
                                                                                 6
                                                                                     9
                                                                                         8
                                                                                             fi
                                                                                             3
                                                                                                  ff
                                                                                                        ff
                                                                                                                   2
                                                                                                                       3
                                                                                                                           1
                                                                                                                               0
                                                                                                                                   fi
                                                                                                                                        fi
                                                                                                                                              1
                                                                                                                                                  2
                                                                                                                                                         ffi
                                                                                                                                                               ff
                                                                                                                                                                              ffi
                                                                                                                                                                                          fi
                Case 1:20-cv-09119-MKV Document 41 Filed 03/16/21 Page 2 of 4




          in charge of a million dollar budget to set up and engineer Perez’s surroundings and
          even conduct radiation experimentation against Perez.

                 These individuals are even in charge of my lawyers and my Doctors one of
          which just performed surgery on Perez’s right knee. This is being perpetrated with the
          known fact that veteran Perez is diagnosed with PTSD and his unwarranted invasion
          of privacy. Ironically, this is a well known scheme using a combination of methods and
          symbols to give directions and perpetrate various acts without having to give
          directions that are able to be recorded through using symbols, pictures, and codes.

                 Ironically, legal representative for Sequiem denies any and all allegations by
          using the abbreviations SAS and in some circles the SAS is synonymous with British
          Special Forces and Intelligence Services. I sent believe this was an accidental at all and
          that this whole conspiracy has been cooked up and engineered by various criminals
          within our government whom are being paid to violate my civil liberties and perpetrate
          conditions of false imprisonment and terror on Veteran Perez. Perez has conducted his
          own private investigation with licensed private investigators who support Perez’s
          allegations with facts.

                 Perez has su ered          years of these conditions and has been under the control
          of these criminal agents for as long as he can remember. They treat him as a foreigner
          in his own country and care for his enemies as part of this scheme. I will now respond
          to the motion of Ms. Little whom may have relations to the same Je erson County
          Sheri Deputy employed in Je erson County NY and who has been personally
          involved with veteran Perez’s oppression and physical injuries while falsely imprisoned
          at Je erson County Jail “AKA NO”.

                                                    RESPONSE

                               Perez and the Court have received no response from Experian or
          Verizon due to this same scheme. Perez has clari ed the defendants to registered
          agent CT Corporate System in the last letter addressed to this Court on -                          -   and a
          physical letter addressed to CT Corporate Systems tracking -                            - . These individuals
          are responsible for several ongoing schemes which control identities and interstate
          commerce.

                 In my professional opinion these individuals are “Heat Makers” or persons
          whom perpetrate government level schemes as sting operations and then perform
          personnel switches en masse to clean out the trash. Ms. Little states that this
ff
     ff
           ff
                  2
                      3
                          ff
                                             fi
                                                         2
                                                             2
                                                                 6
                                                                     2
                                                                         1
                                                                         ff
                                                                              2
                                                                                  2
                                                                                      4
                                                                                          2
                                                                                              1
                                                                     Case 1:20-cv-09119-MKV Document 41 Filed 03/16/21 Page 3 of 4




                                                               complaint should be dismissed because they are not in violation of any of these
                                                               statutes and had no knowledge of any wrongdoing.

                                                                      SAS as they have abbreviated it is a debt collection service owned and
                                                               operated by one of the orchestrators of this scheme of credit manipulation and debt
                                                               fraud, and has been used as the collector of this debt on orders of a quasi o cial with
                                                               illegal access to my accounts. This is not the rst time my credit score and report has
                                                               been damaged through the reporting of an illegal debt onto my credit report as in
                                                                     a ,           dollar debt to Invent Help was reported.

                                                                      Plainti Perez is belongs to a class of citizens engaged in litigation against it       -
                                                               cv-         . SAS is guilty of fraud, deceptive practices, and illegal practices which fall
                                                               under the Fair Credit Act and the FTC Act. Section (a) of the Federal Trade
                                                               Commission Act (FTC Act) (                 USC §   ) prohibits “unfair or deceptive acts or
                                                               practices in or a ecting commerce.” This prohibition applies to all persons engaged in
                                                               commerce, including banks.

                                                               Legal Standards

                                                               The Joint Statement contained in appendix A of these procedures gives a complete
                                                               description of the legal standards for both unfair and deceptive practices. The legal
                                                               standards for unfairness and deception are independent of each other. Depend- ing
                                                               on the facts, a practice may be unfair, deceptive, or both. The legal standards for
                                                               UDAP are brie y described below.

                                                               Unfair Practices

                                                               An act or practice is unfair where it

                                                               • causes or is likely to cause substantial injury to consumers;

                                                               • cannot be reasonably avoided by consumers; and

                                                               • is not outweighed by countervailing bene ts to consumers or to competition.

                                                               Public policy, as established by statute, regula- tion, or judicial decisions may be
                                                               considered with all other evidence in determining whether an act or practice is unfair.

                                                               Deceptive Practices

                                                               An act or practice is deceptive where

                                                               • a representation, omission, or practice misleads or is likely to mislead the consumer;
2
    0
        1
            0
                6
                    5
                        8
                            9
                            3
                                3
                                    0
                                        0
                                            0
                                                ff
                                                     fl
                                                          ff
                                                                           1
                                                                               5
                                                                                        4
                                                                                            5
                                                                                                fi
                                                                                                     fi
                                                                                                           5
                                                                                                                                    ffi
                                                                                                                                            1
                                                                                                                                                8
                       Case 1:20-cv-09119-MKV Document 41 Filed 03/16/21 Page 4 of 4




          • a consumer’s interpretation of the representation, omission, or practice is considered
          reasonable under the circumstances; and

          •       the misleading representation, omission, or prac- tice is material.



                        Debt collection is de ned as: Debt collection is the process of pursuing
          payments of debts owed by individuals or businesses. An organization that specializes
          in debt collection is known as a collection agency or debt collector.[ ] Most collection
          agencies operate as agents of creditors and collect debts for a fee or percentage of the
          total amount owed.[                               ]


                        Legal De nition of interstate commerce: commerce, tra c, transportation, and
          exchange between states of the U.S. SAS is engaged in interstate commerce through
          the collection of debts from                                       Northchase Pkwy SE #                  th, Marietta, GA      .
          They are also conveniently located                                       minutes from Dobbins Air base. Meaning, they
          could be in collusion with quasi governmental o cers and under their direction. They
          are also part of an interstate conspiracy where plainti Perez’s phone calls are
          redirected to various hubs and law enforcement call centers.

                        SAS Sequiem Asset Solutions as well as Verizon actively participated in illegal
          credit manipulation by passing o this debt onto my credit report after the plainti
          had taken Verizon to Small Claims Court in the Bronx and explained his situation.
          Verizon also followed the direction of a quasi governmental o cial in referring this
          debt as part of a credit manipulation and debtor scheme.

                        SAS performed no investigation into the debt and failed to provide any proof
          of the debt to plainti Perez. SAS also failed to provide proof of payment of the debt
          to plainti Perez after Perez requested proof of payment of the debt.

                        SAS’s is complicit and guilty of participating in this conspiracy against plainti
          Perez and this case must move forward.




          Sincerely yours,



                                                                Eric Perez
              2
                                                                                                           1
ff
     fi
                  ff
                          fi
                               1
                                   1
                                       3
                                           0
                                               ff
                                                    1
                                                        5
                                                                       ffi
                                                                              ff
                                                                                   1
                                                                                       5
                                                                                           0
                                                                                               ffi
                                                                                                     ffi
                                                                                                               3
                                                                                                                   0
                                                                                                                       0
                                                                                                                           6
                                                                                                                               ff
                                                                                                                                7
                                                                                                                                    ff
